The petition requests that the single justice grant relief from a decision of a single justice of the Appeals Court, pursuant to G. L. c. 239, § 5, declining to waive an appeal bond in an underlying summary process action that originated in the Housing Court. The single justice of this court correctly denied the c. 211, § 3, petition because the petitioner had an alternative remedy. The proper course for her to have followed, if she wished further to challenge the bond, was to refuse to pay the bond, suffer the dismissal of her summary process appeal, and then appeal to the Appeals Court (on the limited bond issue) from the order of dismissal. Ford v. Braman, 30 Mass. App. Ct. 968, 970 (1991). See PGR Mgt. Co. v. Credle, 427 Mass. 636, 638-639 (1998); Tamber v. Desrochers, 45 Mass. App. Ct. 234 (1998); Home Sav. Bank v. Camillo, 45 Mass. App. Ct. 910 (1998).
We do not decide various claims raised by the appellant that were not raised before the single justice. Nor do we express any view on the merits of her claims concerning the bond.

Judgment affirmed.